UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1363


ELLA M. ALSTON,

                  Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-03446-BEL)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ella M. Alston, Appellant Pro Se.    Thomas Harold Barnard,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ella   M.   Alston   appeals     the   district      court’s   order

dismissing with prejudice her employment discrimination claim.

We   have    reviewed    the   record   and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Alston v. Astrue, No. 1:10-cv-03446-BEL (D. Md. Feb. 28,

2012).      We deny Alston’s motions for appointment of counsel and

to supplement record.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the   court   and   argument     would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                        2